Citation Nr: 1746201	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in October 2016.  He did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2016).

This matter was previously before the Board in December 2016 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development was completed and the Veteran's claim is now properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected bilateral hearing loss manifests with Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2012 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination to address his hearing loss in December 2012.  The examination is adequate for the purposes of the instant claim, as they involved an examination of the Veteran, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that the July 2017 examination is not suitable for rating purposes, however this was due to the Veteran's inability to provide reliable responses due to cognitive impairment.   

This matter was previously remanded by the Board in December 2016 for further development of the Veteran's claim.  Specifically, the AOJ was to schedule the Veteran for a new audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  The required examination was scheduled and completed in July 2017.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as 30 percent disabling under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The Veteran's bilateral hearing loss does not meet the criteria of either of these exceptional patterns of hearing loss.  

The Veteran was scheduled for and attended a VA audiological examination in July 2017.   During the examination, the VA examiner noted:

[The Veteran] was unable to provide reliable responses during puretone testing.  All of his admitted thresholds were 25dB+ above his admitted speech reception thresholds, which is consistent with a non-organic hearing loss component. The [V]eteran indicated that he was able to hear the instructions which were presented both face to face and through insert headphones well above the veteran's admitted speech reception threshold.  Therefore, due to the [V]eteran's inability to provide valid responses during today's exam, this examiner is unable to report the current severity of the veteran's service connected hearing loss.

The examiner also noted that the Veteran had a history of dementia.  2017 VA examination could not determine specific levels of impairment.  Therefore, the July 2017 examination cannot be used to evaluate the Veteran's hearing loss.  

The Board also considered the Veteran's prior December 2012 VA audiological examination.  At the December 2012 VA examination, the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
25
40
55
39
LEFT
35
20
40
45
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is I for the right ear and I for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak, 21 Vet. App. 447.  Specifically, the Veteran expressed difficuly hearing on the telephone and difficulty understanding conversation in background noise.  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants a disability evaluation in excess of 30 percent.  The lay descriptions of the Veteran's subjective symptoms of decreased hearing acuity are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss as he does not have the necessary expertise, training, or skills needed to make such a determination.  

The Board finds that the most probative evidence of record does not support a disability evaluation in excess of 30 percent for the Veteran's bilateral hearing loss during the appeal period.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased disability evaluation.  38 C.F.R. § 4.3.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a disability evaluation in excess of 30 percent for bilateral hearing loss is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


